DISMISSED; Opinion Filed April 17, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                        No. 05-13-00472-CV

                        IN RE BYRON BERNARD DUPREE, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F97-47901-K

                                MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Myers
       Before the Court is relator=s petition for writ of mandamus naming the district attorney, as

respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over the district attorney. See TEX.

GOV=T CODE ANN. ' 22.221 (West 2004). Accordingly, we DISMISS relator=s petition for a writ

of mandamus for want of jurisdiction.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE


130472F.P05